DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 9-10, 12-17, 19, 23-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (R1-1718400, AT&T, Waveform Selection mechanisms for DFTsOFDM, 3GPP TSG RAN WG1 #90bis, 21st - 25th August 2017), hereinafter NPL-A, in view of NORY Ravikiran et al US 20200127787 A1, hereinafter Nory.
Regarding claim 1, 15, 29 and 30, NPL-A teaches, a method for wireless communication at a user equipment (UE), comprising: 
receiving, from a base station, an indication of a set of modulation coding scheme indexes associated with both a first waveform configuration and a second waveform configuration (NPL-A: Ch.1 “Introduction”, Ch. 2 “Waveform Selection for Uplink Data Transmission”, teaches UE receiving MCS table comprising MCS indexes with indication of DFTsOFDM and CP-OFDM waveforms).
NPL-A does not expressly teach, receiving, from the base station, an indication of resources for an uplink transmission and of a modulation coding scheme index from the set of modulation coding scheme indexes and associated with the uplink transmission, determining a waveform configuration from the first waveform configuration and the second waveform configuration based at least in part on the modulation coding scheme index and a threshold modulation coding scheme index, and transmitting the uplink transmission using the waveform configuration based at least in part on determining the waveform configuration.
However, in the same field of endeavor, Nory teaches, 
receiving, from the base station, an indication of resources for an uplink transmission and of a modulation coding scheme index from the set of modulation coding scheme indexes and associated with the uplink transmission (Nory: [111]-[114], teaches UE receiving UL grant and an MCS index belonging to a set for UL transmission),
determining a waveform configuration from the first waveform configuration and the second waveform configuration based at least in part on the modulation coding scheme index and a threshold modulation coding scheme index (Nory: [111]-[114], teaches determining a waveform based on MCS index belonging to below or above a threshold value e.g., MCS index <5), and 
transmitting the uplink transmission using the waveform configuration based at least in part on determining the waveform configuration (Nory: Abstract: “transmitting the uplink transmission to the radio network node using the selected waveform”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-A’s method to include receiving, from the base station, an indication of resources for an uplink transmission and of a modulation coding scheme index from the set of modulation coding scheme indexes and associated with the uplink transmission, determining a waveform configuration from the first waveform configuration and the second waveform configuration based at least in part on the modulation coding scheme index and a threshold modulation coding scheme index, and transmitting the uplink transmission using the waveform configuration based at least in part on determining the waveform configuration.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method where the UE is made aware of which waveform to use in the uplink based at least in part on a characteristic of a downlink transmission in order to alleviate a period of uncertainty during the selection of the waveform (Nory: [52]-[53]).
With respect to claim 15, claim recites the identical features of claim 1 for a method of a base station in the transmitting side. Therefore, it is subjected to the same rejection.
With respect to claim 29, claim recites the identical features of claim 1 for a corresponding apparatus of the method of a UE. Therefore, it is subjected to the same rejection.
With respect to claim 30, claim recites the identical features of claim 1 for a corresponding apparatus of the method of a base station. Therefore, it is subjected to the same rejection.
Regarding claim 2, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claim 1.
NPL-A further teaches, further comprising: comparing the modulation coding scheme index to the threshold modulation coding scheme index, wherein determining the waveform configuration is based at least in part on comparing the modulation coding scheme index to the threshold modulation coding scheme index (NPL-A: Ch. 2, Table 2, teaches MCS index less than 32 (i.e. a threshold) is for one type of waveform and more than and equal to 32 for another type of waveform).
Regarding claims 3 and 16, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 2 and 15.
NPL-A further teaches, further comprising: determining that the modulation coding scheme index is greater than the threshold modulation coding scheme index based at least in part on comparing the modulation coding scheme index to the threshold modulation coding scheme index, wherein determining the waveform configuration comprises: determining the first waveform configuration based at least in part on the modulation coding scheme index being greater than the threshold modulation coding scheme index (NPL-A: Ch. 2, Table 2, see explanation above for claim 2).
Regarding claims 4 and 17, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 2 and 15.
NPL-A further teaches, further comprising: determining that the modulation coding scheme index is less than or equal to the threshold modulation coding scheme index based at least in part on comparing the modulation coding scheme index to the threshold modulation coding scheme index, wherein determining the waveform configuration comprises: determining the second waveform configuration based at least in part on the modulation coding scheme index being less than or equal to the threshold modulation coding scheme index (NPL-A: Ch. 2, Table 2, see explanation above for claim 2).
Regarding claims 6 and 19, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 1 and 15.
NPL-A further teaches, further comprising: transmitting, before receiving the indication of the resources, one or more uplink transmissions, and determining that the waveform configuration is different than a third waveform configuration used for the one or more uplink transmissions, wherein transmitting the uplink transmission is based at least in part on determining that the waveform configuration is different than the third waveform configuration (The claim is interpreted as a case of switching a waveform on determination of a waveform different than a current waveform being used for UL transmission, in light of the specification para [108]. Spec para [108] discloses that third waveform is a first or a second waveform that UE is currently transmitting with. NPL-A: Ch.2, Proposal 1, teaches dynamically switching from one waveform to another when an indication is received).
Regarding claims 9 and 23, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 1 and 15.
Nory further teaches, wherein the indication of the resources indicates one or more configured uplink transmissions or indicates a scheduled uplink transmission (Nory: [111], teaches receiving UL grant (i.e. resource) for a corresponding UL transmission).
Regarding claims 10 and 24, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 1 and 15.
NPL-A further teaches, wherein: modulation coding scheme indexes of the set of modulation coding scheme indexes corresponding to the first waveform configuration are greater than the threshold modulation coding scheme index and modulation coding scheme indexes of the set of modulation coding scheme indexes corresponding to the second waveform configuration are less than or equal to the threshold modulation coding scheme index (NPL-A: Ch. 2, Table 2, see explanation above for claim 2).
Regarding claims 12 and 26, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 1 and 15.
NPL-A further teaches, wherein the first waveform configuration comprises a cyclic prefix orthogonal frequency division multiplexing waveform and the second waveform configuration comprises a discrete Fourier transform spread orthogonal frequency division multiplexing waveform (NPL-A: ch.2 page 1, teaches waveform configurations CP-OFDM and DFT-S-OFDM).
Regarding claims 13 and 27, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 1 and 15.
NPL-A further teaches, further comprising: determining that the modulation coding scheme index corresponds to a subset of modulation coding scheme indexes of the set of modulation coding scheme indexes, the subset of modulation coding scheme indexes associated with the second waveform configuration and with uplink transmissions having two or more transmission layers, and transmitting the uplink transmission using the second waveform configuration and with two or more transmission layers based at least in part on the modulation coding scheme index corresponding to the subset of modulation coding scheme indexes  (NPL-A: ch.2 page 1, Table 2, teaches MCS index for a waveform is based on subset and number of antennas, MIMO etc. Multiple antennas and MIMO are known in the art and 3GPP to have multiple transmission layers).
Regarding claims 14 and 28, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 1 and 15.
Nory further teaches, further comprising: receiving, from the base station, an indication of a number of transmission layers for the uplink transmission, and transmitting the uplink transmission using the second waveform configuration and with two or more transmission layers based at least in part on the indication of the number of transmission layers (Nory: [116], Table 2, teaches selecting a waveform (e.g. a second waveform) based on the received information on the number of transmission layers). 

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-A in view of Nory, as applied to claims 1 and 15 above, and further in view of Chen Wanshi et al US 20180049173 A1, hereinafter Chen.
Regarding claims 5 and 18, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 1 and 15.
While NPL-A implicitly teaching receiving a threshold modulation coding scheme index in the defined Table 2 for selecting waveform based on above or below the threshold MCS index, NPL-A and Nory do not expressly teach, receiving an indication of the threshold modulation coding scheme index, wherein determining the waveform configuration is based at least in part on receiving the indication of the threshold modulation coding scheme index.
However, in the same field of endeavor, Chen teaches, receiving an indication of the threshold modulation coding scheme index, wherein determining the waveform configuration is based at least in part on receiving the indication of the threshold modulation coding scheme index (Chen: [51] teaches a threshold MCS index is defined for waveform determination by UE. “Defined” under BRI implies that it includes receiving an indication of a threshold MCS index by the UE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-A and Nory’s method to include receiving an indication of the threshold modulation coding scheme index, wherein determining the waveform configuration is based at least in part on receiving the indication of the threshold modulation coding scheme index.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for determining that the UE may be to use a DFT-S-OFDM waveform or a CP-OFDM waveform in order to provide an efficient wireless system (Chen: [25] [3]-[5]).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-A in view of Nory, as applied to claims 1 and 15 above, and further in view of KIM Donghan et al US 20200396730 A1, hereinafter Kim.
Regarding claims 11 and 25, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 1 and 15.
NPL-A and Nory do not expressly teach, wherein the modulation coding scheme index is based at least in part on a level of a signal to noise ratio associated with uplink communications from the UE.
However, in the same field of endeavor, Kim teaches, wherein the modulation coding scheme index is based at least in part on a level of a signal to noise ratio associated with uplink communications from the UE (Kim: [92]-[93], teaches MCS associated with an MCS index is selected based on low or high SINR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-A and Nory’s method to include wherein the modulation coding scheme index is based at least in part on a level of a signal to noise ratio associated with uplink communications from the UE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for efficiently scheduling uplink signal transmissions of terminals by supporting multiple waveforms for operating uplink efficiently in a next generation mobile communication system (Kim: [5]).

Claims 8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL-A in view of Nory, as applied to claims 1 and 15 above, and further in view of LY Hung et al US 20180124710 A1, hereinafter Ly.
Regarding claims 8 and 22, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claims 6 and 19.
NPL-A and Nory do not expressly teach, further comprising: performing a respective retransmission for one or more active hybrid automatic repeat request processes associated with the one or more uplink transmissions using the third waveform configuration.
However, in the same field of endeavor, Ly teaches, further comprising: performing a respective retransmission for one or more active hybrid automatic repeat request processes associated with the one or more uplink transmissions using the third waveform configuration (Ly: [42], teaches HARQ retransmission using a first or second waveform (i.e. third waveform configuration, see Spec [108])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-A and Nory’s method to include performing a respective retransmission for one or more active hybrid automatic repeat request processes associated with the one or more uplink transmissions using the third waveform configuration.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for wireless communications that includes determining whether to use a cyclic prefix orthogonal frequency-division multiplexing (CP-OFDM) based waveform or a discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) based waveform for an uplink transmission, in order for further improvements in LTE, NR, and 5G technologies (Ly: [5]-[6]).
Regarding claim 21, NPL-A, in view of Nory, teaches the methods, as outlined in the rejection of claim 19.
NPL-A and Nory do not expressly teach, further comprising: determining one or more active hybrid automatic repeat request processes associated with the one or more uplink transmissions based at least in part on the waveform configuration being different than the third waveform configuration, and terminating the one or more active hybrid automatic repeat request processes based at least in part on the waveform configuration being different than the third waveform configuration.
However, in the same field of endeavor, Ly teaches, further comprising: determining one or more active hybrid automatic repeat request processes associated with the one or more uplink transmissions based at least in part on the waveform configuration being different than the third waveform configuration, and terminating the one or more active hybrid automatic repeat request processes based at least in part on the waveform configuration being different than the third waveform configuration (Ly: [42], teaches HARQ retransmission using a first or second waveform (i.e. third waveform configuration, see Spec [108] where retransmission waveform is different than waveform of prior HARQ transmission (i.e. third waveform configuration), and further teaches whether retransmission is permitted, implying terminating HARQ process if retransmission is not permitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NPL-A and Nory’s method to include determining one or more active hybrid automatic repeat request processes associated with the one or more uplink transmissions based at least in part on the waveform configuration being different than the third waveform configuration, and terminating the one or more active hybrid automatic repeat request processes based at least in part on the waveform configuration being different than the third waveform configuration.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for wireless communications that includes determining whether to use a cyclic prefix orthogonal frequency-division multiplexing (CP-OFDM) based waveform or a discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) based waveform for an uplink transmission, in order for further improvements in LTE, NR, and 5G technologies (Ly: [5]-[6]).

Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEI U.S. Publication No. 20220167425 - WAVEFORM CONFIGURATION AND INDICATION FOR UPLINK TRANSMISSION.
CHEN U.S. Publication No. 20200067630 - SIGNAL TRANSMISSION METHOD AND APPARATUS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472